PARR FAMILY OF FUNDS 5, SUITE 3117 MEMPHIS, TN 38137 901-680-5266 August 31, 2010 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, D.C. 20549 RE: Parr Family of Funds (the “Trust”) (File Nos. 333-123290 and 811-21726) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter as certification that the prospectus and the statement of additional information for the Trust do not differ from those contained in Post-Effective Amendment No. 10 to the Trust’s Registration Statement on Form N-1A, which was filed electronically on August 26, 2010. If you have any questions concerning the foregoing, please call the undersigned at 901-680-5266. Sincerely, Parr Family of Funds /s/ Kimberly L. Williams Kimberly L. Williams Secretary cc: Jeffrey T. Skinner, Esq. Kilpatrick Stockton LLP 1001 West Fourth Street Winston-Salem, North Carolina 27101
